Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/24/2020.
Claims 1-19 are pending, where claims 1, 8 and 15 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/24/2020 has been filed on the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. CN 201911114990.0, filed on 11/14/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 13,15 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, 6, 8, 13,15 and 18 recite the limitation “different specifications” has not been described in the specification. The term “different” recites indefinite to the level of ordinary skill in the pertinent art. Because, the phrase/term is a broad term rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting establishing database, training model, obtaining predicted measurement, establishing object function and inputting product specification to objective function, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-6, 9-13 and 16-18 are also rejected as they are dependent of the independent claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Noa et al. (USPGPub No. 20190195939 A1) in view of Xia, et al. (USPGPub No. 20200292471 A1).
		As to claims 1, 8 and 15, Noa discloses A method for deciding product printing parameters (Noa [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed” see Fig. 1-9), the method comprising: 
[establishing a solder-printing database of a predetermined product,] wherein the solder-printing database comprises a plurality of printing parameters of a solder paste screen printer (SPSP) for producing the predetermined product and a measuring parameter of a solder paste inspection (SPI) corresponding to each of the plurality of printing parameters (Noa  [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed -  plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste” see Fig. 1-9, measured values provides plurality of printing parameters); 
training a first prediction model of the predetermined product between printing parameters of the SPSP and measuring parameters of the SPI based on the solder-printing database (Noa [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste - machine-learning based model is learned to derive a probability value - based on first information indicating previously learned distribution of measurement shape information about solder pastes printed through each of the plurality of aperture” [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed - plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” see Fig. 1-9, machine learning module provides training predetermined product); 
establishing a product database of different specifications, wherein the product database comprises product sizes, printing parameters of the SPSP, and measuring parameters of the SPI (Noa [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste - machine-learning based model is learned to derive a probability value - based on first information indicating previously learned distribution of measurement shape information about solder pastes printed through each of the plurality of aperture” [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed - plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” see Fig. 1-9); 
training a second prediction model between product specifications and measuring parameters of the SPI based on the product database of different specifications; obtaining predicted measurements of the SPI of products with different specification under multiple sets of printing parameters based on the first prediction model and the second prediction model (Noa [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste - machine-learning based model is learned to derive a probability value - based on first information indicating previously learned distribution of measurement shape information about solder pastes printed through each of the plurality of aperture” [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed - plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” see Fig. 1-9, machine learning module provides plurality of training); 
establishing an objective function based on the predicted measurements of the SPI of the products with different specification (Noa [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste - machine-learning based model is learned to derive a probability value - based on first information indicating previously learned distribution of measurement shape information about solder pastes printed through each of the plurality of aperture” [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed - plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” see Fig. 1-9, different set of data for training obviously provides plurality of training with different specifications); and 
inputting a product specification of an objective product and an expectation measuring parameter of the SPI to the objective function to output a printing-suggestion parameter corresponding to the objective product (Noa [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste - machine-learning based model is learned to derive a probability value - based on first information indicating previously learned distribution of measurement shape information about solder pastes printed through each of the plurality of aperture” [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed - plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” see Fig. 1-9, machine learning model provides the probable or suggested or predicted parameter).

But, Noa does not explicitly teach establishing a solder-printing database of a predetermined product.
However, Xia discloses establishing a solder-printing database of a predetermined product (Xia [0012-45] “data processing device 1 includes a processor 10, a memory 20, and a communication unit 40 - data acquisition device 2 to collect test values and test images during quality inspection of solder paste printing” [abstract] see Fig. 1-4, collected data stored provides database obviously includes predetermined product). 

Noa and Xia are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain printed circuit board and screen printer solder paste.  
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities establishing a solder-printing database, as taught by Noa, and incorporating data acquisition device collects test values and store for quality inspection, as taught by Xia.  

As to claims 2, 9 and 16, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the printing parameter comprises a pressure of solder-applying blade, printing speed, demolding speed, and demolding distance; and the measuring parameter comprises a height of applied solder, an area of applied solder, and a volume of solder applied (Noa [abstract] “printed circuit board inspection apparatus obtains measurement shape information about each of a plurality of solder pastes printed -  plurality of apertures and aperture shape information about each of the plurality of apertures, obtains probability values” [0003-24] “measurement shape information includes at least one of volume information, height information, and area information of a solder paste” [abstract] see Fig. 1-9).

As to claims 3, 10 and 17, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the product database further comprises aperture sizes of stencils (Noa [0003-24] “two solder pastes are printed on a printed circuit board through two apertures having a predetermined aperture shape, which are formed in a stencil, using aperture shape information of the two apertures and the measurement shape information about each of the two solder pastes - through a plurality of apertures formed in the stencil and aperture shape information about each of the plurality of apertures” [abstract]  see Fig. 1-9).

As to claims 4 and 11, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the method of training the first prediction model of the predetermined product between the printing parameters of the SPSP and the measuring parameters of the SPI based on the solder-printing database comprising: 
dividing data of the solder-printing database into a training set and a test set, wherein an amount of data of the training set is greater than an amount of data of the test set; training the first prediction model through the training set and testing the first prediction model through the test set; and stopping to train the first prediction model if a testing of the first prediction meets a predetermined standard (Xia [0012-45] “historical test data includes test values, test pictures, and verification results - random forest algorithm has small generalization error and high accuracy of inspection - multiple printing defects that are inspected by test images - data model based on the convolutional neural network algorithm - according to the test data - obtain a judgment result - input by the feature engineering processing includes not only a principle judgment result, the test images, and the test values output - includes domain knowledge - test data is processed to generate a sample data set for model training - make decisions and predictions” [abstract] see Fig. 1-4, neural network procedure provides the steps of the limitations).
As to claims 5 and 12, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 4, further comprising: 
adjusting training parameters of the first prediction model if the testing of the first prediction model does not meet the predetermined standard; retraining adjusted first prediction model through the training set and testing the adjusted first prediction model through the test set; and stopping to train the adjusted first prediction model if a testing of the adjusted first prediction meets the predetermined standard; and repeating the adjusting step of the training parameters and the retraining step if the testing of the adjusted first prediction does not meet the predetermined standard (Xia [0012-45] “historical test data includes test values, test pictures, and verification results - random forest algorithm has small generalization error and high accuracy of inspection - multiple printing defects that are inspected by test images - data model based on the convolutional neural network algorithm - according to the test data - obtain a judgment result - input by the feature engineering processing includes not only a principle judgment result, the test images, and the test values output - includes domain knowledge - test data is processed to generate a sample data set for model training - make decisions and predictions” [abstract] see Fig. 1-4, neural network procedure learn the stored parameter based on optimized error and adjustment obviously provides the steps of the limitations).
As to claims 6, 13 and 18, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the method of obtaining the predicted measurements of the SPI of the products with different specification under the multiple sets of printing parameters based on the first prediction model and the second prediction model comprises: 
estimating a specification influence of each of the products with different specifications based on the second prediction model; and obtaining the predicted measurements of the SPI of the products with different specification under the multiple sets of printing parameters based on the first prediction model and the specification influences of the products with different specifications (Xia [0012-45] “historical test data includes test values, test pictures, and verification results - random forest algorithm has small generalization error and high accuracy of inspection - multiple printing defects that are inspected by test images - data model based on the convolutional neural network algorithm - according to the test data - obtain a judgment result - input by the feature engineering processing includes not only a principle judgment result, the test images, and the test values output - includes domain knowledge - test data is processed to generate a sample data set for model training - make decisions and predictions” [abstract] see Fig. 1-4, machine learning using neural network provides estimated product specification).
As to claims 7, 14 and 19, the combination of Noa and Xia disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: 
obtaining an actual measuring parameter of the SPI of the objective product under the printing-suggestion parameter; determining whether a difference value between the actual measuring parameter of SPI and the expectation measuring parameter of the SPI of the objective product is within a predetermined range; and adjusting the printing-suggestion parameter according to a predetermined micro-adjustment method and repeating the obtaining step and the determining step if the difference value between the actual measuring parameter of SPI and the expectation measuring parameter of the SPI of the objective product is not within the predetermined range (Xia [abstract] “acquiring real-time test data, preprocessing the real-time test data, and determining a type of the real-time test data and inputting the real-time test data into the data inspection model corresponding to the type of the real-time test data to obtain a judgment result of the solder paste printing quality inspection - standardizing the real-time test data” [0012-47] “data processing device 1 includes a processor 10, a memory 20, and a communication unit 40 - data acquisition device 2 to collect test values and test images during quality inspection of solder paste printing - historical test data includes test values, test pictures, and verification results - random forest algorithm has small generalization error and high accuracy of inspection - multiple printing defects that are inspected by test images - data model based on the convolutional neural network algorithm - according to the test data - obtain a judgment result - input by the feature engineering processing includes not only a principle judgment result, the test images, and the test values output - includes domain knowledge - test data is processed to generate a sample data set for model training - make decisions and predictions” see Fig. 1-4, real data is compared with trained data and adjusted obviously provides the adjust with projected or predetermined range).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Han et al. (USPGPub No. 20190362482 A1) discloses a manufacturing process of a printed circuit board, a screen printer prints solder pastes on the printed circuit board, and a mounter mounts component on the printed circuit board on which the solder pastes are printed.
Wu, et al. USPGPub No. 20200082278 A1 discloses a soldering process parameter suggestion system utilizing machine learning. 
Kim, et al. USPGPub No. 20210357693 A1discloses a substrate inspection apparatus for determining a fault type of a screen printer used for printing on a substrate. 
Lee, et al. USPGPub No. 20190269017 A1discloses an apparatus for generating a control parameter of a screen printer that prints solder paste on a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Md Azad/
Primary Examiner, Art Unit 2119.